DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “branching unit” “image pickup device configured to receive” “a chromatic aberration correction configured to correct” “image generating section” & “switching unit” in claims 1,3,7,9,10, & 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant recites the branching unit comprises a beam splitter (claim 2).
Applicant implicitly teaches the image pick up device is an imager (fig 18,171).
Applicant recites the chromatic aberration correction unit is formed from of a multi-component glass (claim 4).
Applicant teaches a PC 8 has a central processing unit (CPU) 34, and reads out and executes the respective programs of the image generating section (0048).
Applicant teaches the switching unit comprises a lens and mirror (0089).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In regards to claim 12, the claimed subject matter “the spectroscope comprises the image pickup device” is rendered indefinite. The claim is interpreted as a spectroscope configured to receive the first light and second light from the branching unit.  Applicant teaches two spectroscopes (fig 18, 171 & 172) may be , respectively, placed into a first and second path of a branch unit in order to receive a first and second light (0122).  Based upon the specification, it is unclear as to how a single spectroscope receives light from both the first and second lights from the branching unit.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, & 14 is/are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by Chang et al. US Pub No. 2015/0316496.

With respect to claim 1, Chang teaches a temperature measurement system comprising:

at least one branching unit (fig 1, 250) configured to branch light from the observation optical system into first light including visible light (0038, lines 1-2) from a subject (fig 1, 300) and second light for temperature measurement (fig 1, 310);
at least one image pickup device (fig 1, 300) configured to receive the first light from the branching unit and pickup an image (fig 1, image) of the subject (fig 2);
at least one spectroscope (fig 1, 265) configured to receive the second light from the branching unit and measure a plurality of spectral radiances “each wavelength” of the subject (0047, lines 20-22); and
a processor “control unit” (fig 1, 400) configured to calculate a temperature “heat distribution” (fig 2, T) of the subject based on an output signal including the plurality of spectral radiances “function of a wavelength” of the spectroscope (0020).

With respect to claim 2 according to claim 1, the combination teaches a temperature measurement system wherein the branching unit includes a beam splitter (fig 1, 250) configured to receive the light from the observation optical system (fig 1, 235) and split the light into the first light and the second light, the image pickup device (fig 1, 300) receives the first light from the beam splitter, and the spectroscope (fig 1, 265) receives the second light from the beam splitter.

With respect to claim 6 according to claim 1, the combination teaches a temperature measurement system further comprising an optical system (fig 1, 233) for focus adjustment configured to adjust a focal position in the observation optical system, wherein the optical system for focus adjustment is provided between the branching unit and the image pickup device.

With respect to claim 14, the combination teaches an endoscope comprising:
an observation optical system (fig 1, 235);
a branching unit (fig 1, 250) configured to branch light from the observation optical
system into first light including visible light from a subject (fig 1, 300) (fig 1, 210) and second light for temperature measurement “heat distribution” (fig 2, T) (fig 1, 125) (0020); and
an image pickup device (fig 1, 300) configured to receive the first light from the branching unit and pick up an image (fig 1, image) of the subject (fig 2).

1 & 12 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Yasuyuki JP 2017156138 A.

With respect to claim 1, Yasuyuki teaches a temperature measurement system comprising:
at least one observation optical system (fig 1, 2);
at least one branching unit (fig 1, 3) configured to branch light from the observation optical system into first light including visible light from a subject and second light for temperature measurement;
at least one image pickup device (fig 1,4a & 7a) configured to receive the first light from the branching unit and pick up an image of the subject “CCD image sensor” “CMOS image sensor” (pg. 3, ¶ 11) ;
at least one spectroscope (fig 1, 4b & 7b) “spectroscopic unit” (pg. 2, ¶ 4, lines 5-7) that configured to receive the second light from the branching unit and measure a plurality of spectral radiances (fig 3) of the subject (abstract, lines 2- 4); and
a processor (fig 1, 6) “computer” (pg. 3, ¶ 7) configured to calculate a temperature of the subject “calculates a temperature” based on an output signal including the plurality of spectral radiances of the spectroscope (abstract, lines 12-14).

With respect to claim 12 according to claim 1, the combination teaches the temperature measurement system wherein the spectroscope “spectroscopic means” (fig 4a & 7a) (pg. 4, ¶2, lines 5-8) comprises the image pickup device “CCD image sensor” “CMOS image sensor” (pg. 3, ¶ 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US Pub No. 2015/0316496 in view of Farmer US Pat No. 4,297,017.

With respect to claim 8 according to claim 1, Chang does not teach the observation optical system comprises an optical fiber bundle including a plurality of optical fibers.

The background of Farmer’s invention, in the field of endeavor of cameras, teaches a photodetector can receive light from branched light paths which typically utilize beamsplitters, fiber optic bundles, or similar optical elements (col 2, lines 1-5 Farmer).  At the time of the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute Chang’s beamsplitter for a fiber bundle since it is a known functional equivalent for achieving the same purpose of splitting light into two paths.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US Pub No. 2015/0316496 in view of Rimvydas WO 9952416.

With respect to claim 9 according to claim 1, Chang does not teach the observation optical system includes an optical fiber bundle.

RIMVYDAS, in the field of endeavor of imaging, implicitly teaches an optical fiber bundle (fig 1, 4) placed between an objective lens (fig 5) i.e. observation optical system and beam splitter i.e. branching unit (fig 2, 8) (pg. 3, ¶ 3, lines 1-2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to place an optical fiber bundle between the Chang’s observation optical system and branching unit to collect light from an object avoiding misalignment issues between the observation optical system and branching unit.  Examiner notes one of ordinary skill would recognize light exiting from the fiber bundle would be split into two directions, respectively, towards the image pick up device and spectroscope.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US Pub No. 2015/0316496 in view of JP H0599749.

With respect to claim 13 according to claim 1, Chang does not teach a light shielding member arranged between the branching unit and the spectroscope and including a through slit.

Koichi, in the same field of endeavor as Change of acquiring temperature measurements via a spectroscope (title Koichi), teaches a spectroscope comprising an entrance slit i.e. light shielding member (0006, line 3).  Examiner submits one of ordinary skill would recognize a slit enables the correct resolution to view a desired spectrum by reducing overwhelming amounts of light from traveling into the spectroscope.  At the time prior 

Allowable Subject Matter
Claims 3, 7,10, & 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a chromatic aberration correction optical system arranged between the observation optical system and the beam splitter and configured to correct chromatic aberration occurring in the observation optical system”, in combination with the rest of the limitations of claim 3.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the
temperature measurement system includes two of the observation optical systems, two of the branching units, two of the image pickup devices, and two of the spectroscopes, the processor generates a 3D image from images obtained by the two image pickup devices”, in combination with the rest of the limitations of claim 7.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the switching unit is provided on a proximal end side of the second optical fiber bundle to emit the second light to the spectroscope under the first state and emit illumination light from a light source device to a proximal end portion of the second optical fiber bundle under the second state”, in combination with the rest of the limitations of claim 10.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the switching unit emits the second light to the spectroscope under the first state and emits illumination light from a light source device to a proximal end portion of the probe under the second state;”, in combination with the rest of the limitations of claim 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877